On Petition for Rehearing.
PER CURIAM.
On a petition for rehearing, the appellant has urged the application of the recent opinion of our Supreme Court in State ex rel. Riverside Bank v. Green, Fla.1958, 101 So.2d 805. In that case, the court ordered the refund of certain tax monies improperly assessed and collected as the result of an erroneous construction of Chapter 57-399, an amendment of Section 199.11, Fla.Stat., F.S.A. Under Section 215.26, Fla.Stat., F.S.A., provision is made for refund of taxes collected under specified conditions, i. e., overpayment of tax, no tax was due or the tax was paid in error. The action, a mandamus proceedings, was based specifically upon 215.26, supra.
The case cited has no application to the case at bar wherein the appellant sought the refund of monies paid on a municipal lien. In the Riverside Bank case, specific statutory authority was granted for a refund and it delineated the conditions under which the refund would be payable, whereas in the instant case, there is neither statutory authority nor authority in the charter of the City of Miami to which we have been referred to permit or recognize a refund.
Upon the trial of this cause in the court below, the appellant wholly failed to prove the tax was paid involuntarily or under duress.
Accordingly, the petition for rehearing is denied.
CARROLL, CHAS., C. J. and HORTON and PEARSON, JJ., concur.